Citation Nr: 1027077	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for an innocently acquired 
psychiatric disorder.  

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for residuals of a snake bite of 
the right leg.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from March 1955 to March 1958.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the RO.

The claim of service connection for a variously diagnosed 
psychiatric disorder and the reopened claim of service connection 
for residuals of a snake bite to the right leg are addressed in 
the REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The February 2006 rating decision that denied the Veteran's 
claim of service connection for residuals of a snake bite of the 
right leg; he did not initiate a timely appeal from that 
determination.

2.  The new evidence received since the February 2006 rating 
decision does relate to previously unestablished fact necessary 
to support the claim of service connection and does raise a 
reasonable possibility of substantiating such claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of service connection for residuals of a snake bite to the right 
leg.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

With respect to claim to reopen, the Board notes that the Court 
has held that, because the terms "new" and "material" in a new 
and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing the 
notice required by VCAA, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.   


Analysis

A February 2006 decision denied service connection for residuals 
of a snake bite to the right leg.  Moreover, a timely appeal was 
not initiated within a year of the Veteran being notified.  
38 U.S.C.A. § 7105 (West 2002).  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The RO's February 2006 rating decision denied service connection 
for residuals of a snake bite to the right leg essentially based 
on a finding that there was no evidence that he had any residuals 
of a snake bite to the right leg.  The evidence considered at the 
time of this denial consisted of private treatment records from 
1993 to 2005 and a January 2006 VA examination.  The Veteran's 
service treatment records were not available for review.  The 
private treatment records are silent for complaints or findings 
related to residuals of a snake bite to the right leg.  

On January 2006 VA examination, the Veteran reported that he was 
bitten by a snake on the right leg in 1956 while on active duty.  
He was told that he could have residuals later in life.  He 
reported that symptoms began 8 to 10 years earlier, but he did 
not seek medical treatment.  The examiner found no evidence of a 
scar on the right leg.  The opinion was that, given the Veteran 
worked in maintenance for 25 years with no right leg  symptoms, 
it was not at least as likely as not that his current symptoms 
were related to a snake bite 50 years earlier.

The evidence added since the February 2006 decision consists of 
VA treatment records from 2006 to 2009 that document the 
Veteran's complaints of ongoing right leg pain, which he 
attributed to a snake bite in service.  

An August 2008 statement from a VA nurse practitioner indicates 
the Veteran had had numerous physical problems since he was 
bitten by a snake in service.  This evidence is not cumulative in 
nature and is material to the claim.  

As such, the new evidence does raise a reasonable possibility of 
substantiating the claim since it suggests that a nexus between 
the claimed right leg condition and the snake bite in service may 
exist.  

Accordingly, as new and material evidence has been submitted, the 
claim of service connection for residuals of a snake bite to the 
right leg is reopened.



ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for residuals of a snake bite to the 
right leg, the appeal to this extent is allowed, subject to 
further action as discussed herein below.



REMAND

The Veteran contends his right leg pain is a residual of a snake 
bite in service.  While his service treatment records are not 
available for review, the Veteran, and any lay person, can attest 
to factual matters of which he had first-hand knowledge, e.g., 
experiencing pain.  Cf.  Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also, Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  
Under certain circumstances, he may also be competent to identify 
a medical condition.  See Jandreau, at 1372.

In view of the Veteran's assertions of right leg pain, and the VA 
statement that suggests there is a relationship between the snake 
bite in service and current complaints, another examination is 
warranted to obtain an opinion.

The Veteran also contends that he has a psychiatric disorder 
related to the snake bite in service.  The VA treatment records 
indicate he has an anxiety disorder and phobia.  There are also 
conflicting records regarding whether he has a diagnosis of PTSD 
related to the snake bite in service.  

Given this medical evidence, the Board finds that a VA 
examination is warranted in order to determine the nature and 
likely etiology of the claimed psychiatric disorder.

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain any 
outstanding treatment records referable to 
claimed right leg snake bite residuals and 
any innocently acquired psychiatric 
disorders.  

Based on his response, the RO attempt to 
procure copies of all records from any 
identified treatment source that are not 
presently on file.  The Veteran also should 
be informed that he may submit medical 
evidence to support his claim.   

2.  The RO then should schedule the Veteran 
for VA examinations to ascertain the nature 
and likely etiology of the claimed right 
leg disorder and any innocently acquired 
psychiatric disorder.  

The claims folders must be made available 
to each examiner for review and any 
indicated testing should be performed.

The examiners should elicit from the 
Veteran and record the complete clinical 
history referable to the claimed 
conditions.  

Regarding the right leg, based upon the 
identified examination findings, the 
evidence of record, and the recorded 
assertions, the VA examiner should opine 
whether the Veteran has a current right leg 
disability that is at least as likely as 
not caused by the claimed snake bite to the 
right leg in service.  The examiner must 
explain the rationale for the opinion.

Regarding a psychiatric disorder, based on 
the identified examination findings, the 
evidence of record, and the recorded 
assertions, the VA examiner should opine as 
to whether the Veteran has an innocently 
acquired psychiatric disability that at 
least as likely as not is caused by the 
claimed a right leg snake bite or another 
event of his period of active service. 

If an opinion cannot be made without resort 
to speculation, the examiner must state so 
and clearly indicate whether this 
conclusion was based on full consideration 
of all the assembled data and evidence, and 
explain the basis for why an opinion would 
be speculative.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, then a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
a reasonable opportunity for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


